 1   Law Offices of James T. Cois
 2
     James T. Cois, Esq. IN. No. 16008-49
     235 Montgomery Street, Suite 838
 3   San Francisco, CA 94104
     (415) 561-1445
 4
     Attorney for Debtor
 5

 6

 7

 8
                              UNITED STATES BANKRUPTCY COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
10
                                                     )   Case No. 19-30377 DM
11   In re:                                          )
                                                     )   Chapter 13
12   Alezz Laielen,                                  )
                                                     )   NOTICE OF MOTION TO EXTEND THE
13                                                   )   DEADLINE TO SELL/REFINANCE
                      Debtor,                        )
14                                                   )   REAL PROPERTY TO JUNE 1, 2020 AND
                                                     )   OPPORTUNITY TO REQUEST
15                                                   )   HEARING; PROOF OF SERVICE
                                                     )
16                                                   )   Subject property: 196 Southern Heights Blvd.
                                                     )
17                                                   )                     San Rafael, CA 94901
                                                     )
18                                                   )   Judge: Honorable Dennis Montali
19
              NOTICE IS HEREBY GIVEN that the debtor(s) have filed herewith a MOTION TO
20
     EXTEND THE DEADLINE TO SELL/REFINANCE REAL PROPERTY TO JUNE 1, 2020.
21
     You are notified that, pursuant to Bankruptcy Rule 2002, you are given twenty-one (21) days
22

23
     from the date of mailing of this notice to request a hearing on this Application. Such a request

24   shall be filed with the Clerk of the U.S. Bankruptcy Court at the following address:

25
              Clerk of the
26            U. S. Bankruptcy Court
              450 Golden Gate Avenue
27            San Francisco, CA 94102
28




          Notice of Motion and Opportunity to Request Hearing; Proof of Service- 1
     Case: 19-30377        Doc# 52    Filed: 02/24/20     Entered: 02/24/20 19:54:27        Page 1 of 4
             Bankruptcy Local Rule 9014-1 of the United States Bankruptcy Court for the
 1   Northern District of California prescribes the procedures to be followed and any objection
     to the requested relief, or a request for hearing on the matter must be filed and served
 2
     upon the requesting party within 21 days of mailing of the notice;
             A request for a hearing or objection must be accompanied by any declarations or
 3
     memoranda of law the party objecting or requesting wishes to present in support of its
 4
     position;

 5          If there is not a timely objection to the requested relief or a request for hearing, the
     court may enter an order granting the relief by default; and
 6
            The initiating party will give either (1) at least 10 days written notice of hearing to
 7   the objecting or requesting party, and to any trustee or committee appointed in the case, in
     the event an objection or request for hearing is timely made, or (2) at least 10 days written
 8   notice of the tentative hearing date.
 9

10
     Dated: February 24, 2020                    /s/ James T. Cois
11                                               James T. Cois, Esq.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




         Notice of Motion and Opportunity to Request Hearing; Proof of Service- 2
     Case: 19-30377      Doc# 52     Filed: 02/24/20    Entered: 02/24/20 19:54:27      Page 2 of 4
                            PROOF OF SERVICE BY FIRST CLASS USPS MAIL
 1                                 AND ECF TRANSMISSION
 2
            I am not a party to the within action; my business address is 235 Montgomery Street,
 3
     Suite 838, San Francisco, CA 94104.
 4          On February 24, 2020, I served the interested parties with the document described as
 5
     follows:
     1.     NOTICE OF MOTION TO EXTEND THE DEADLINE TO SELL/REFINANCE
 6   REAL PROPERTY TO JUNE 1, 2020 AND OPPORTUNITY TO REQUEST HEARING;
     PROOF OF SERVICE;
 7
     2.     MOTION TO EXTEND THE DEADLINE TO SELL/REFINANCE REAL
 8   PROPERTY TO JUNE 1, 2020; and
     3.     DECLARATION IN SUPPORT OF MOTION TO EXTEND THE DEADLINE TO
 9   SELL/REFINANCE REAL PROPERTY TO JUNE 1, 2020.
10   BY FIRST CLASS USPS MAIL: By placing a true copy thereof enclosed in a sealed envelope
     addressed as follows:
11

12   Bank of America                                    Employment Development Department
     P.O. Box 26249                                     Bankruptcy Group MIC 92E
13
     Tampa, FL 33623-6249                               P.O. Box 826880
14                                                      Sacramento, CA 94280-0001
     Bank of America, N.A.
15   Bankruptcy Department                              Franchise Tax Board
     NC4-105-02-99                                      Special Procedures Bankruptcy Unit
16   P.O. Box 26012                                     P.O. Box 2952
     Greensboro, NC 27420                               Sacramento, CA 95812-2952
17

     Bank of America, N.A.                              Internal Revenue Service
18
     Mortgage Bankruptcy                                P.O. Box 7346
19   Fl1-908-01-50                                      Philadelphia, PA 19101-7346
     1909 Savarese Circle                               LVNV Funding, LLC
20
     Tampa, FL 33634                                    P.O. Box 2126
21
     BSI Financial Services, Inc.                       Greenville, SC 29602-2126
22   1355 Willow Way, #15                               LVNV Funding, LLC
     Concord, CA 94520                                  Resurgent Capital Services
23
     Citicard                                           PO Box 10587
24   388 Greenwich Street                               Greenville, SC 29603-0587
     New York, NY 10013                                 Marinosci Law Group, P.C.
25
     Employment Development Section                     100 West Cypress Creek Rd. #1045
26
     Chief Tax Collection Section                       Attn: Bankruptcy Dept.
     P.O. Box 82603                                     Fort Lauderdale, FL 33309-2191
27
     Sacramento, CA 94230-0001
28




         Notice of Motion and Opportunity to Request Hearing; Proof of Service- 3
     Case: 19-30377      Doc# 52    Filed: 02/24/20    Entered: 02/24/20 19:54:27       Page 3 of 4
 1   Midland Funding, LLC                                U.S. Bank Trust National Association
     2365 Northside Drive, #300                          c/o BSI Financial Services
 2   San Diego, CA 92108                                 1425 Greenway Drive, Suite 400
                                                         Irving, TX 75038
 3   Portfolio Recovery Associates
     120 Corporate Blvd.                                 Zwicker and Associates, PG
 4
     Norfolk, VA 23502-4962                              80 Minuteman Rd.
 5                                                       Andover, MA 01810
     Synchrony Bank
 6   140 Wekiva Springs Rd.
     Longwood, FL 32779
 7

 8

 9
            The envelope was deposited in the United States Post Office. I deposited such envelope
10   at Glen Ellen, California.
11
     BY NOTICE OF ELECTRONIC FILING: I caused to be served the above-described
12
     document(s) by means of electronic transmission of the Notice of Electronic Filing through the
13   Court’s transmission facilities, to the following parties and/or counsel who are registered ECF
14   users: All CM/ECF registered participants.
15
            Executed on February 24, 2020, at Glen Ellen, California.
16

17          I declare under penalty of perjury that the above statements are true and accurate.

18   /s/ Steve Kolkey
     Steve Kolkey
19

20

21

22

23

24

25

26

27

28




         Notice of Motion and Opportunity to Request Hearing; Proof of Service- 4
     Case: 19-30377      Doc# 52     Filed: 02/24/20     Entered: 02/24/20 19:54:27       Page 4 of 4
